PER CURIAM.
Affirmed. Further, we modify our order of September 9, 2009, which denied appellant’s coram vobis petition “without prejudice to refile after the present appeal is disposed of.” The petition is herein simply denied. A petition for coram vobis once could be used to collaterally challenge a conviction in appellate court for which petitioner was no longer in custody. Co-*881ram vobis relief (brought in appellate court) and coram nobis relief (brought in trial court) are no longer necessary or available in Florida. Rule 3.850 has supplanted both coram nobis and coram vobis. See Wood v. State, 750 So.2d 592, 594 (Fla.1999); see also Bates v. State, 887 So.2d 1214, 1217 (Fla.2004).
POLEN, STEVENSON and HAZOURI, JJ., concur.